Title: Epitomy, and Remarks on Actions of Ministers at Paris, 22 October 1797
From: Adams, John
To: 



22 Oct. 1797

Epitomy
No. 1. Oct. 22. 1797.
On the 5th. verbally informed Talleyrand, of their arrival.
On the 6th. Major Rutledge carried a Letter of that date to Talleyrand
On the 8th. They made their first Visit to Talleyrand, at one, not at home at 3 called again. Engaged with Portuguese, who soon retired. They were admitted and presented a Copy of their Credentials. T. employed about a report. In a few days, they should know what was to follow. Cards of Hospitality given them, next day.
[in margin Mountflorence & Osmond]
14. Mountflorence informed Pinckney, that Osmond Talleyrands secretary had told him, that the Directory were greatly exasperated at Some parts of the Speech, & would require an Explanation. That it was probable they would not have an audience, till the Negn. was finished. That persons might be appointed to treat, who would report to Talleyrand.
18. W. told Pinckney that X, was &c & might be relyed on. in the Evg. X called, & whispered that he had a Message from Talleyrand. That Talleyrand had a great regard for America and its Citizens. & was desirous of a reconciliation. ready to Suggest a Plan that Talleyrand expected would answer.—X said that the Directory & particularly two of its members, were exceedingly irritated at some Passages of the Ps. Speech. And desired that they Shd. be Softened.—This Step necessary previous to their Reception.—besides Softening a Sum of Money was required for the Pocket of the Directory & Ministers, wh wd be at the disposal of Talleyrand.—A Loan wd also be insisted on.—on these Terms Talleyrand had not doubt, that all Differences might be accommodated.—X could not point out the Passages, that had given offence. not the quantum of the Loan—But the Douceur for the Pocket was 12,000,000 Livres.—But had this from Y
Oct. 19. 1797 at 6 in the Evg. H, Y.X left the first sett of Propositions. a Person, who possesses the Confidence of the Directory, proposes to employ all his Influence.
Remarks.
N. 1. Oct. 22. 1797
This is a pedantical, timorous Thing. They ought to have sent a Card to inform the Minister, that they had arrived in Paris, as Envoys Extra. to the Executive Directory, and have asked for an hour, when to wait upon him and no more. the long canting Preamble is not only weak, but ridiculous and mischievous.
The Conversation of Mountflorence and Osmond, was beneath the Envoys to take notice of in their dispatches. They should have been put upon their guard by it, however, against the subsequent Errors into which they fell.
Hubbard W. and X, with all their Tittle Tattle ought to have been not attended to, nor any Word said to them, till the Envoys were received by the Directory and some one vested with full Powers to treat.—Pinckneys answer to X should have been We will not say one Word in answer to any Proposition till We are recd and meet a Minister on Equal ground.
While with perfect resignation I submit to that Responsibility wh to the two Houses of Congress, which is established in the Constitution of the United States, I hold my self unac not Accountable to any foreign Government for any Communications or recommendations which I think it my Dut that Constitution has made it my duty to make lay before to the two Houses. And if any crowned head in Europe or any Executive Authority of Government in any Sta Nation of Europe had as publicly held the Same Language concerning the American Government, with that held by the President of the Executive Directory to our recalled Minister, I should have thought it my Duty to consider it with equal freedom.
